DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/19/22. Claim 1 has been amended. Claim 21 has been added. Claims 13 -20 are withdrawn due to a restriction requirement. Claims 1 - 12 and 21 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 4/19/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 - 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MCDANIEL et al (US 2013/0065800) in view of ALLEN et al (US 2011/0230580) and of HARASIN et al (US 2019/0062622).
The rejection is maintained as per reasons of record as discussed in the previous office action of 1/24/22 and is incorporated herein:
Claims 1 – 3 and 9 and new claim 21: MCDANIEL discloses (see entire document) a method to produce coated proppants with a polyurethane coating (abstract) [as claimed]. The polyurethane is made with diisocyanate components and polyol functional reactants ([0029], [0039], [0136], claima1, 4, 19).
The diisocyanate can be aliphatic or aromatic ([0043]), such as toluene-2,4-diisocyanate, 1,5-naphthalene diisocyanate, diphenylmethane-2,2-diisocyanate, diphenylmethane-2,4-diisocyanate, or combinations of two or more of said compounds ([0055]) [as per claim 9].
The proppant is added to a hydraulic fracturing fluid ([0003], [0004], [0146]) [as claimed].

MCDANIEL discloses that the polyol-containing compound used in making the polyurethane includes any of various compounds having hydroxyl groups such as, for example, polyester polyol ([0101]), but fails to teach polycarbonate polyol having a polypropylene carbonate content of greater than 50%. However:
ALLEN discloses (see entire document) a method of making a polyurethane coating ([0002], [0266], [0343]), the method comprising:
 forming an aliphatic polycarbonate polyol from the copolymerization of epoxide with CO2 (abstract, [0004], [0046]) [as claimed], wherein the epoxide is selected from ethylene oxide, propylene oxide, etc. ([0229]-[0231], [0235], [0270]-[0272], [0276]) and the aliphatic carbonate includes polyethylene carbonate, polypropylene carbonate, etc. ([0002], [0232]) [reading on the claimed aliphatic polycarbonate polyol];
forming the polyurethane by reacting the aliphatic polycarbonate polyol with a diisocyanate [as claimed], such as diphenylmethane diisocyanate [as per claim 9] ([0035]-[0038]); 
terminating the polymerization ([0268]) [as per claim 2]; and
using the polyurethane as a coating ([0266], [0343]).
Polymerization is continued until the desired molecular weight is achieved ([0016]) [reading on the claimed achieving the desired MW of claim 2], typically to a molecular weight of 400 – 20,000 ([0218], [0221]) [reading on the claimed MW of 400-20,000 of claim 3].
The aliphatic polycarbonate contains a high percentage of carbonate linkages ([0017]), specifically at least 90%, at least 92%, 95%, 97% and 99% ([0218], [0219]) [reading on the claimed greater than 90% of claim 3].
ALLEN discloses that for applications such as polyurethane coating comprising the aliphatic polycarbonate, all polycarbonate polymer chain-ends should terminate with hydroxyl groups (abstract, [0002], [0003], [0046]) [reading on the claimed at least 98% of claim 3], and discloses at least 90% of the end-groups are hydroxyl groups ([0218]) [reading on the claimed at least 90% of claim 2]. Examples disclose 98% and 99% OH end-groups ([0373], [0393], [0402], [0411], [0420], [0429], [0438], [0447], [0456]) [reading on the claimed at least 98% of claim 3].
An excess of diisocyanate is used compared to the polyol in making the polyurethane ([0340]) [as per claim 4].
ALLEN discloses a preference for propylene oxide, such as disclosing that the polycarbonate polyol is derived from epoxides that are not C2 symmetric and thus having a head-to-tail polymer chain growth by using propylene oxide; such as disclosing that the units are derived predominantly of propylene oxide; such as disclosing predominantly polypropylene carbonate with 0.1-10% of other oxides; and such as using propylene oxide in every disclosed example ([0225], [0232], [0233], [0243], [0274], [0329], all examples, claim 117) [reading on the claimed polypropylene carbonate content of greater than 50 wt%]. The process can further comprise adding a polyamine ([0342]) [as per claim 5], crosslinkers, surfactants, fillers such as silica, mica, calcium carbonate, etc. ([0343], [0355], [0356]) [as per claim 10], fluorinated polyols ([0361]) [as per claim 12], and paraffin oil ([0357]) [reading on the claimed hydrocarbon with more than 6 carbon atoms of claim 12].
ALLEN disclose a polydispersity of less than 1.1 ([0224]) [meeting the claimed  PDI of less than 1.1 of claim 21].
HARASIN discloses (see entire document) a method to produce coated proppants with a polyurethane coating and introducing the proppant to a hydraulic fracturing operation [as claimed]. The polyurethane is made with diisocyanate components, such as methylene diphenyl diisocyanate [as claimed], and polyol functional reactants. The polyol is a mixture of polyester polyol and polycarbonate polyol (title, abstract, [0001], [0002], [0007], [0021], [0025], [0086]).
It would have been obvious to one of ordinary skill in the art to have replaced MCDANIEL’s polyester polyol with ALLEN’s polycarbonate polyol since MCDANIEL discloses that the polyurethane can be made from any of various hydroxyl-containing compounds, such as polyester polyol, thus showing to be open to any hydroxyl-containing compound, while ALLEN discloses that polyurethanes made with aliphatic polycarbonate polyols, and especially being predominantly polypropylene carbonate, are useful as coating compositions and HARASIN teaches that it is known to make proppants with a polyurethane coating made of polycarbonate polyols as in ALLEN and of polyester polyols as in MCDANIEL, wherein the applied references are in the same field of endeavor of making a polyurethane coating composition derived from diisocyanate, such as diphenylmethane diisocyanate, and a hydroxyl-containing compound, and have thus arrived at the present claims with reasonable expectation of success. It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99.
Regarding the amendment that the aliphatic polycarbonate polyol includes 30-70 wt% CO2 monomers, since ALLEN discloses the claimed aliphatic polycarbonate polyol made of the same epoxide and CO2 as claimed, made by the same method of reacting the epoxide with the CO2 gas at pressures of 30-800 psi ([0321]), at temperatures of 0 – 150oC ([0322]), for 30 minutes to 48 hours ([0324]), until the desired molecular weight is reached [see [0023], [0072]-[0074] of the present Published Application] as claimed, wherein the MW is the same 400-20,000 as claimed, has the same at least 90% carbonate linkages as claimed, the same at least 98% end groups being hydroxyl groups as claimed, and the same epoxide being at least 50 wt% propylene oxide with 10% of other oxides as claimed [see Polyols A-D in tables 1-2 in  the present specification], it is expected that ALLEN’s polycarbonate polyol includes 30-70 wt% CO2 monomers, as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 4: MCDANIEL’s diisocyanate monomers are used in excess with respect to the polyol, namely 100 parts polyol to 100 – 600, and 200-400, parts isocyanate ([0103], [0139]) and 100 – 175% of the amount of the polyol (claim 17)  [encompassing the claimed range of 50 to 150 wt% greater than the amount of polyol].
Claim 5: MCDANIEL’s coating comprises an amine component ([0029]) selected from ethylenediamine, hexamethylene diamine, etc. ([0058], [0062], [0107]) [reading on the claimed amines].
Claim 6: MCDANIEL’s PU coating  is applied  in amounts of 0.5 – 10 wt% by weight of the proppant particles ([0142]) [as claimed].
Claim 7: The proppant is first heated to 50 – 150oC after which it is contacted with the coating components ([0132], [0133]) [as claimed].
Claim 8: MCDANIEL adds a surfactant to the proppant and PU coating ([0119], [0143]) [as claimed].
Claim 10: MCDANIEL discloses amines or hydroxyl-based components to crosslink the coating ([0057], [0065]) [reading on the claimed cross-linker] and further discloses additional additives, such as coupling agents [as claimed], and silica [as claimed], alumina [as claimed], etc. ([0118], [0122).
Claim 11: MCDANIEL discloses silica [reading on the claimed strengthening agent] in amounts of generally about 0.001 to about 1 wt% based on the dry proppant weight ([0118]) [reading on the claimed range of 1 – 15 wt% based on the PU coating alone]. In addition, MCDANIEL discloses that silica prevents the formation of agglomerates during packing and shipping ([0118]). Accordingly, one of ordinary skill in the art would have known to add as much silica as necessary to avoid the formation of agglomerates, through routine experimentation.
Claim 12: MCDANIEL discloses silica ([0118]) and functional silane groups ([0119]) [reading on the claimed functionalization and silica groups], castor oil ([0101]) [reading on the claimed hydrocarbons comprising more than 6 carbon atoms].

Claims 1 - 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEN et al (US 2011/0230580) in view of MCDANIEL et al (US 2013/0065800) and of HARASIN et al (US 2019/0062622).
ALLEN’s, MCDANIEL’s and HARASIN’s disclosures are discussed above and are incorporated herein by reference.
ALLEN discloses that the claimed polyurethane is used as a coating in general, but is silent regarding any specific substrate to which to coat it, such as the claimed proppant in a fracturing fluid. However, it would have been obvious to one of ordinary skill in the art to have used MCDANIEL’s proppant as ALLEN’s substrate since ALLEN discloses a coating in general thus showing to have no preferred embodiment as to the nature of the substrate,  MCDANIEL discloses that polyurethanes are advantageously used to coat proppants for its handling characteristics, free-flowing nature, exhibiting of low dust characteristics in handling, with reduced wash-out and good conductivity downhole, and for its ability to form particle-to-particle bonds at elevated temperatures and pressures in hydraulic fracturing operations (abstract, [0016], [0024]-[0028]), and HARASIN discloses that proppants for use in hydraulic fracturing operations can be coated with polyurethanes made of polyester polyols and polycarbonate polyols, wherein  the applied references are concerned with the same field of endeavor or making a polyurethane coating composition derived from diisocyanate, such as diphenylmethane diisocyanate, and a hydroxyl-containing compound, and have thus arrived at the present claims with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive. 
Applicant submits that the examples in the present application in Table 2 show that the use of polyols with 30-70 wt% CO2 monomers (embodiments 1-4) results in polyurethanes with tensile strengths of 3280-6540 psi compared to polyurethanes made from polyols without the claimed CO2 monomer content (samples 1A-1C and 5A-6C) having tensile strengths of 8.7-1450 psi, and with higher Tg of above 37oC compared to -43.2-20.5oC; that it was not previously recognized the importance to having enough terminal hydroxy groups to fully crosslink the diisocyanate compounds and that excessive amounts of CO2 monomers may result in excessive crosslinking which may lead to brittleness in the resulting polymer.
Applicant’s argument has been thoroughly considered but is not persuasive:
ALLEN discloses:
 the claimed aliphatic polycarbonate polyol made of the same epoxide and CO2 as claimed, 
made by the same method of reacting the epoxide with the CO2 gas at pressures of 30-800 psi ([0321]), 
at temperatures of 0 – 150oC ([0322]),
 for 30 minutes to 48 hours ([0324]), 
until the desired molecular weight is reached [see [0023], [0072]-[0074] of the present Published Application] as claimed, 
wherein the MW is the same 400-20,000 as claimed,
 has the same at least 90% carbonate linkages as claimed, 
the same at least 98% end groups being hydroxyl groups as claimed, 
and comprising the same epoxide being at least 50 wt% propylene oxide, preferably 90% with 10% of other oxides as claimed ([0225], [0232], [0233], [0243], [0274], [0329], all examples, claim 117)  [see Polyols A-D in tables 1-2 in  the present specification]. 
Therefore, it is expected that ALLEN’s polycarbonate polyol includes 30-70 wt% CO2 monomers, as claimed.
It has been established that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Moreover, regarding the present invention as exemplified in tables 1 and 2:
Table 1 recites polyols without CO2 content and polyols with 20% CO2 content, namely Polyols E and F. These Polyols cannot be compared to the polyols disclosed by ALLEN since ALLEN discloses the claimed polyol, which is recited in the present table I as Polyols A-D. Polyols A-D comprise 80-95% polypropylene carbonate (PPC) as opposed to the comparative polyols which are polypropylene glycol (PPG), polyethylene glycol adipade, or triblock of PPC-PPG-PPC containing 50% and 45% PPC. Obviously, the CO2 content is lower in the comparative examples, since they are not purely or mostly PPC. 
ALLEN’s polyol is mostly PPC as in Polyols A-D and is therefore expected to have the claimed amount of CO2 monomers.
As far as the claimed amount of 30-70 wt% CO2, even if, arguendo, Applicant believes that ALLEN’s polyol does not contain the claimed amount of CO2 monomers, tables 1 and 2 in the present specification recite examples 30 and 40 wt% CO2 monomers for Polyols A-D, but nothing above 40% to 70%. Thus, the showing is not commensurate in scope with the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765